Appellee seeks to dismiss the appeal in this case on account of invalid appeal bond. The reasons are: The bond is not signed by the appellants themselves but only by attorney; the attorneys of record are the only sureties; the bond is only payable to appellee and not the city of Laredo which was a party to the suit; the bond does not describe the land in controversy nor give its value; the bond is neither a cost bond nor a supersedeas bond. The case is one of trespass to try title brought by appellee against Arturo M. Guevara, Refugio Gonzales de Castillo, Angela C. de T. Carranza, Rafael Tijerina Carranza, and the city of Laredo, and was a contested case as to all the parties named.
It will be presumed that the attorney was authorized to sign the names of the principals. The bond would bind the principals even though signed by the sureties alone. Pryor v. Johnson (Tex. Civ. App.) 45 S.W. 39; Karnes County v. Nichols (Tex. Civ. App.) 54 S.W. 656; Bridges v. Cundiff, 45 Tex. 439; San Roman v. Watson, 54 Tex. 259.
The bond is defective in not being made payable to the city of Laredo as well *Page 526 
as the appellee, which had sold the land to appellee, and is materially interested in the cause.
The cause will be dismissed on account of the defects noted, unless a new bond is filed in this court in 10 days from date of this order.